Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered May 2, 1991, convicting defendant after a jury trial, of robbery in the first degree and sentencing him as a second violent felony offender to a term of 10 to 20 years, to be served concurrent with a term of 6 to 12 years, imposed on defendant’s plea of guilty *280before the same court to the charge of robbery in the first degree, unanimously affirmed.
Defendant, who was recognized by complainant, robbed complainant of a gold chain at gunpoint. Complainant immediately informed the police and subsequently identified the defendant in a lineup. While the trial court interjected its opinion on two occasions as to the relevance of counsel’s cross-examination, and made an observation as to the relative sizes of defendant and the complainant, any potential prejudice was minimized by the court’s immediate and comprehensive curative instructions (People v Almeida, 159 AD2d 508, 509, lv denied 76 NY2d 730; cf., People v Comer, 73 NY2d 955, 956-957).
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.